Case 1:19-cv-01056-STA-jay Document 103 Filed 11/13/20 Page 1 of 2                   PageID 674




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                EASTERN DIVISION


SUPERIOR HOME MORTGAGE, LLC, f/k/a
B& H FINANCE, LLC; and ROGER SWAIM,
INDIVIDUALLY AND IN HIS CAPACITY AS
PRESIDENT OF SUPERIOR HOME
MORTGAGE, LLC,

       Plaintiffs,

v.                                                        No. 1:19-cv-01056-STA-jay


TERRI FESMIRE SADLER MARBURY,
an individual, DAVID MARBURY,
an individual,
JENNIFER AZBILL HALL, an individual,
BILLY HALL, an individual,
B&H INVESTMENTS, INC.,
a dissolved company;
BENJAMIN L. VARGASON, SR.,
an individual,
SHONDA VARGASON, an individual,
GREAT AMERICAN SPORT, LLC,
an administratively dissolved company,
BANCORPSOUTH BANK, a corporation, and
JOHN DOES A, B, & C, individuals, and
JANE DOES A, B, & C, individuals,

       Defendants.



             ORDER ADOPTING REPORT AND RECOMMENDATION
          ON DAMAGES AGAINST DEFENDANT JENNIZER AZBILL HALL


       On February 12, 2020, the Court granted Plaintiffs’ motion for default judgment against

Defendant Jennifer Azbill Hall. The Court then referred the matter to the United States Magistrate

Judge for a hearing and determination as to what amount of damages should be awarded to
Case 1:19-cv-01056-STA-jay Document 103 Filed 11/13/20 Page 2 of 2                       PageID 675




Plaintiffs against Defendant Jennifer Azbill Hall. In that order, the Court noted that any objections

to the Magistrate Judge’s order must be made within fourteen days after service of the order, setting

forth particularly those portions of the order objected to and the reasons for the objections and that

failure to timely assign as error a defect in the Magistrate Judge’s order would constitute a waiver

of that objection. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(a).

       On October 22, 2020, after a hearing, the Magistrate Judge issued a report and

recommendation (ECF No. 102) in which he recommended that damages be entered on Plaintiffs’

claims against Defendant Jennifer Azbill Hall in the amount of $2,777,731.71. Defendant Hall

has not filed any timely objections to the report. Accordingly, the report and recommendation is

hereby ADOPTED in its entirety.

       IT IS SO ORDERED.
                                               s/ S. Thomas Anderson
                                               S. THOMAS ANDERSON
                                               CHIEF UNITED STATES DISTRICT JUDGE

                                               Date: November 13, 2020




                                                  2
